    Case 1:19-mj-00438-MSN Document 1 Filed 10/04/19 Page 1 of 2 PageID# 1

                                                                                   FILED

                  IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA
                                                                             20!^ OCi -M P 2^ 02
                                   ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                    Criminal No.: 1:19-MJ-^^^
                                                            Misdemeanor



KATELIN D. DIXON,                                          Court Date: November 25,2019

                      Defendant.



                                 CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor- 7512883)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about August 1, 2019, at Marine Corps Base, Quantico, Virginia within the special

maritime and territorial jurisdiction of the United States in the Eastern District of Virginia,

KATELIN D.DIXON, did unlawfully and knowingly give a false report as to the commission of

a crime to a law-enforcement official with intent to mislead.

(Violation of Title 18, United States Code, Section 13, assimilating Virginia Code, Section
 18.2-461(i), 1950, as amended)



                                                     Respectfully Submitted,

                                                    G.Zachary Terwilliger^
                                                    United States A



                                                     Garland W. Rowlar
                                                     Special Assistant United States Attorney
Case 1:19-mj-00438-MSN Document 1 Filed 10/04/19 Page 2 of 2 PageID# 2
